        Case 2:16-cr-00098-APG-NJK Document 43 Filed 09/10/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     ANNIE J. YOUCHAH
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Annie_Youchah@fd.org
 6
     Attorney for Olin Francis Manuel
 7
 8                              UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:16-cr-00098-APG-NJK
11
                   Plaintiff,                                STIPULATION TO CONTINUE
12                                                             REVOCATION HEARING
            v.
                                                                    (First Request)
13
     OLIN FRANCIS MANUEL,
14
                   Defendant.
15
16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
18   Acting United States Attorney, and Peter S. Levitt, Assistant United States Attorney, counsel
19   for the United States of America, and Rene L. Valladares, Federal Public Defender, and Annie
20   J. Youchah, Assistant Federal Public Defender, counsel for Olin Francis Manuel, that the
21   Revocation Hearing currently scheduled on September 14, 2021, be vacated and continued to
22   September 22, 2021 at 2:00 p.m.
23          This Stipulation is entered into for the following reasons:
24          1.     Probation is unavailable on the currently scheduled date.
25          2.     The parties agree to the continuance.
26          This is the first request for a continuance of the revocation hearing.
       Case 2:16-cr-00098-APG-NJK Document 43 Filed 09/10/21 Page 2 of 3




 1        DATED this 10th day of September, 2021.
 2
 3   RENE L. VALLADARES                        CHRISTOPHER CHIOU
     Federal Public Defender                   Acting United States Attorney
 4
 5      /s/ Annie J. Youchah                      /s/ Peter S. Levitt
     By_____________________________           By_____________________________
 6   ANNIE J. YOUCHAH                          PETER S. LEVITT
     Assistant Federal Public Defender         Assistant United States Attorney
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                              2
        Case 2:16-cr-00098-APG-NJK Document 43 Filed 09/10/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:16-cr-00098-APG-NJK
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     OLIN FRANCIS MANUEL,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11                                                                         September 22, 2021 at
     Tuesday, September 14, 2021 at 2:00 p.m., be vacated and continued to ________________

12                2 00 __.m.
     the hour of ___:___ p   Courtroom 6C by videoconference.

13          DATED this 10th
                       ___ day of September, 2021.

14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
